NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 5/4/2022. Currently, claims 1, 3 and 6-11 are pending. Claims 2, 4-5 and 12-13 have been cancelled. No claims have been withdrawn. No new claims have been added.

Claims 1, 3 and 6-11 are allowed.
Claims 2, 4-5 and 12-13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 5/4/2022 are persuasive, in light of the claim amendments filed on the same date and the reasons for allowance set forth in the previous Office action filed on 2/4/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635